No. 01-12-00945-CV

         IN THE COURT OF APPEALS FOR THE FILED IN
              FIRST DISTRICT OF TEXAS 1st COURT   OF APPEALS
                                          HOUSTON, TEXAS
                     AT HOUSTON       2/12/2015 2:14:49 PM
                                          CHRISTOPHER A. PRINE
                                                Clerk
          LEE A. HARDY AND POLLY HARDY

                                                  Appellants

                          v.

WELLS FARGO BANK, N.A., DAVID E. BROWN AND RESCONN
              INVESTMENTS, LLC

                                                   Appellees



   ON APPEAL FROM 157TH JUDICIAL DISTRICT COURT
              HARRIS COUNTY, TEXAS
          TRIAL COURT CAUSE NO. 1107737


  UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS
         COUNSEL FOR APPELLANTS


                           THOMAS F. JONES III
                           State Bar No. 10974400
                           P.O. Box 130762
                           Houston, Texas 77219-0762
                           (832) 398-6182
                           (832) 200-3524 (Facsimile)
                           tfjonesiii@gmail.com
                           ATTORNEY FOR APPELLANTS




                                                         -1-
      Thomas F. Jones III, attorney for Appellants Lee A. Hardy and Polly Hardy,

files this Motion for Leave to Withdraw as Counsel for Appellants (“Motion to

Withdraw”) and would respectfully show the following:

                                       A.
                             Basis for Withdrawal

      1.    Appellants are Lee A. Hardy and Polly Hardy. Thomas F. Jones III

(“Mr. Jones) is the attorney for Appellants. Mr. Jones has accepted employment at

the Houston law firm of Codilis & Stawiarski, P.C. (“Law Firm”).         Prior to

accepting such employment, Mr. Jones was a solo practitioner.

      2.    The Law Firm represents Appellee Wells Fargo Bank, N.A. (“Wells

Fargo”). The Law Firm and Mr. Jones have determined that there is a conflict of

interest if Mr. Jones represents the Appellants while employed by the Law Firm.

Therefore, Mr. Jones must withdraw from representing the Appellants.

      3.    Mr. Jones informed the Appellants that this conflict of interest

prevented Mr. Jones from continuing to represent the Appellants.

      4.    Mr. Jones provided Appellants with recommendations of attorneys

who could represent Appellants. One of the recommended attorneys (“Substitute

Attorney”) agreed to meet with Appellants and Mr. Jones to discuss representing

the Appellants.

      5.    The Substitute Attorney agreed to meet on January 5, 2015 with

Appellant Lee A. Hardy and Mr. Jones. Initially, Mr. Hardy agreed to the meeting.
                                                                             -2-
However, later Mr. Hardy declined to meet until a court deadline necessitated the

substitution of attorney.

       6.    On January 22, 2015 the Court requested that by February 12, 2015

the Appellants file a response to the Motion of Appellee Wells Fargo for Rehearing

(the “Motion for Rehearing”).

       7.    Mr. Jones provided Appellants with a copy of the Motion for

Rehearing. Mr. Jones advised that the response needed to be timely filed but

because of the conflict of interest, Mr. Jones could not file the response. As a

result, Mr. Jones advised that it was necessary to substitute another attorney for

him.

       8.    The Substitute Attorney agreed to meet on January 26, 2015 with

Appellant Mr. Hardy and Mr. Jones.

       9.    Again, initially Mr. Hardy agreed to meet with the Substitute Attorney

and Mr. Jones. However, on the day of the meeting, Mr. Hardy refused to meet

with the Substitute Attorney and Mr. Jones.

       10.   Mr. Jones has determined that there no longer exists the

attorney/client relationship which is necessary for Mr. Jones to adequately

represent the Appellants in this case.

       11.   Pursuant to Tex. R. App. P. 6.5(a)(1), the list of the current deadlines

and settings in the case are:


                                                                                 -3-
            a. February 12, 2015: Appellants’ response due to Motion of Appellee

               Wells Fargo for Rehearing.

      12.      Pursuant to Tex. R. App. P. 6.5(a)(2):

            a. Appellants’ names are Lee A. Hardy and Polly Hardy;

            b. Appellants’ last known mailing address is P.O. Box 66, Humble,

               Texas 77347. Mr. Hardy refused to provide Appellants’ physical

               address; and

            c. Appellants’ home telephone number is (281) 459-3884 and Appellant

               Polly Hardy’s mobile telephone number is (832) 527-4714.

      13.      Pursuant to Tex. R. App. P. 6.5(a)(3), a copy of this Motion to

Withdraw was delivered to Appellants.

      14.      Pursuant to Tex. R. App. P. 6.5(a)(4), Appellants were notified in

writing of the right to object to this Motion to Withdraw.

      15.      Pursuant to Tex. R. App. P. 6.5(b), this Motion to Withdraw was

delivered by mail-both by certified and by first class mail-to the Appellants at

Appellants’ last known address.

      16.      Concurrently with this Motion to Withdraw, a Motion was filed to

extend the time for Appellants to respond to the Motion for Rehearing until 30

days after the Court rules on this Motion to Withdraw. The extension will allow




                                                                             -4-
Appellants time to find substitute counsel should the Court grant this Motion to

Withdraw.

       17.     Appellee Wells Fargo Bank, N.A., through its counsel, does not

oppose this Motion to Withdraw.

                                       B.
                             Argument and Authorities

       18.     Tex. R. App. P. 6.5 permits an attorney to withdraw from

representation in a case.

       19.     Texas Disciplinary Rules of Professional Conduct 1.06(b) & (e)

requires an attorney to withdraw from representation if the attorney has a conflict

of interest.

       20.     Mr. Jones, as the attorney of record for Appellants, has a conflict of

interest which requires him to withdraw.

       21.     Mr. Jones has attempted to arrange substitution counsel for Appellants

but Appellant Lee Hardy refuses to meet with possible substitute counsel.

       22.     Attached to this Motion is an Affidavit to establish facts that are no

included in the appellate record and are not known to the Court in its official

capacity, although they are within the personal knowledge of Mr. Jones, who is the

attorney signing this Motion.




                                                                                 -5-
                                   C.
                       Conclusion and Prayer

For the reasons stated above, Thomas F. Jones III requests the Court to:

1)    Allow Mr. Jones to withdraw as counsel for Appellants in this case;

      and

2)    grant such other relief as the Court may deem proper.

                                Respectfully submitted,

                                /s/ Thomas F. Jones III
                                Thomas F. Jones III
                                State Bar No. 10974400
                                P.O. Box 130762
                                Houston, Texas 77219-0762
                                (832) 398-6182
                                (832) 200-3524 (Facsimile)
                                tfjonesiii@gmail.com

                                COUNSEL FOR APPELLANTS LEE A.
                                HARDY AND POLLY HARDY




                                                                           -6-
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on February 12, 2015 as follows:

Lee A. Hardy
Polly Hardy
P.O. Box 66
Humble, Texas 77347
Appellants
Via Certified Mail No. 7014 2870 0002 0549 3758
Return Receipt Requested, postage prepaid
Via First Class Mail, postage prepaid

Mr. George A. Kurisky, Jr.
Johnson DeLuca Kurisky & Gould, P.C.
1221 Lamar, Ste. 1000
Houston, Texas 77010
Attorney for Wells Fargo Bank, N.A.
Via Email (gkurisky@jdkglaw.com)

Mr. David T. Dorr
Law Office of David T. Dorr, P.C.
P.O. Box 920907
Houston, Texas 77292-0907
Attorney for David E. Brown and Resconn Investments, LLC
Via Certified Mail No. 7014 2870 0002 0549 3765
Return Receipt Requested, postage prepaid

                                      /s/ Thomas F. Jones III
                                      Thomas F. Jones III

                                      February 12, 2015
                                      Date




                                                                                -7-
THE STATE OF TEXAS               §
                                 §
COUNTY OF HARRIS                 §

                       AFFIDAVIT OF THOMAS F. JONES III

      BEFORE ME, the undersigned authority, on this day personally appeared

THOMAS F. JONES III, the Affiant, a person whose identity is known to me.

After I administered an oath to Affiant, Affiant testified:

      “My name is Thomas F. Jones III. I am over 18 years of age, of
      sound mind, and capable of making this Affidavit. The facts stated in
      this Affidavit are within my personal knowledge and are true and
      correct.

      “I am the counsel for Appellants, Lee A. Hardy and Polly Hardy, in
      this Appeal. I have prepared and have read the Unopposed Motion to
      Withdraw as Counsel for Appellants to which this Affidavit is
      attached. All of the facts stated in that Motion are true and correct,
      and I have personal knowledge of those facts.

      “The relief requested in the Motion is not sought for delay only, but
      that justice may be done.”

                                        /s/ Thomas F. Jones III
                                        THOMAS F. JONES III

      SIGNED AND SWORN to before me by said Thomas F. Jones III, to
      certify which witness my hand and seal of office, on this 11th day of
      February, 2015.

                                        /s/ Cathy Cagle
                                        Notary Public--State of Texas
                                        My Commission Expires: January 12, 2019




                                                                               -8-